DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
Claim 34:
1. The claim recites “a plurality of indoor-side pipes that each communicate with ones of the indoor units”, in lines 9 and 10 of the claim, whereas it should instead recite: --a plurality of indoor-side pipes that each communicate with [[ones]]one of the indoor units--.
Claim 35:
1. The claim recites “the group of two or more indoor-sides”, in the last line of the claim, whereas it should instead recite: --the group of two or more [[indoor-sides]] indoor-side pipes--.



Claim 46:
1. The claim recites “the other end of the first connection pipe”, in lines 10-11 of the claim, whereas it should instead recite: --the second end of the first connection pipe-- to avoid antecedent basis issues.
Claim 47:
1. The claim recites “the other end of the second connection pipe”, in lines 11 and 12 of the claim, whereas it should instead recite: --the second end of the second connection pipe-- to avoid antecedent basis issues.
Claim 52:
1. The claim recites “the first control valve is disposed in the two or more of the indoor-side pipes in one or more of the outdoor-side pipe, […]”, whereas it should include a comma after the phrase “indoor-side pipes”, such that the aforementioned limitation is recited as --the first control valve is disposed in the two or more of the indoor-side pipes, in one or more of the outdoor-side pipe, […]--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
(1) “a liquid seal control mechanism that suppresses formation […]” (claims 43, 51, 60 and 64).
The aforementioned limitation meets the three prong test, as follows: A) the term “liquid seal control mechanism” is a generic term with no specific structural meaning; B) the generic term is followed by the functional language of “that suppresses formation”; and C) the generic term is not modified by sufficient structures to perform the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
1 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 34-35, 39-40, 47, and 52-60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 34, the claim recites “the first control valve is disposed in two or more of the indoor-side pipes”. However, it is unclear whether the aforementioned limitation is infringed when: A) a single first control valve is simultaneously disposed in two or more indoor-side pipes, or B) each of the two or more indoor-side pipes comprises a first control valve. A review of the 
A) the recitation of “a first control valve disposed in the refrigerant connection pipe […]”, as recited in line 6 of the claim, is instead interpreted as --at least one first control valve disposed in the refrigerant connection pipe […]--; and 
B) the recitation of “the first control valve is disposed in two or more of the indoor-side pipes”, in the last line of the claim, is instead interpreted as --the at least one first control valve is disposed in each of two or more of the indoor-side pipes--.
As per claim 35, the claim recites “the first control valve is disposed in the outdoor-side pipe in one or more of the outdoor-side pipe, the branch, and the group of two or more of the indoor-side pipes” (emphasis added). However, it is unclear how a single first control valve can be disposed in more than a single location. For examination purposes, the recitation of “the first control valve is disposed in the outdoor-side pipe in one or more of the outdoor-side pipe, the branch, and the group of two or more of the indoor-side pipes” is instead interpreted as --the first control valve is disposed in one of the outdoor-side pipe, the branch, and the group of two or more of the indoor-side pipes--.
As per claim 39, the claim presents the following issues: 
A) The claim also contains similar language to claims 34 and 35, by reciting “wherein the first control valve is disposed in any one or more of following A, B, and C […]”. However, it is unclear how a single first control valve can be disposed in more than a single location. For examination purposes, the aforementioned limitation will be construed as --wherein the first control valve is disposed in any one of following A, B, and C […]--.

As per claim 47, the claim recites that the control valve comprises, inter alia, “a third end portion” and “a fourth end portion”. However, it is unclear whether infringement thereof requires a first end portion and a second end portion, or if the recitations of the “third end portion” and the “fourth end portion” are merely nomenclatural. For examination purposes, the recitations will be construed as nomenclature, and not requiring first and second end portions.
As per claim 52, the claim presents similar issues as claim 34 regarding a single “first control valve” being in multiple locations simultaneously. For examination purposes, the recitation of “the first control valve is disposed […]” will instead be construed as --the at least one first control valve is disposed--.
As per claim 54, the claim recites “a second control valve is disposed in the indoor-side pipes […]”, which presents similar issues as claim 34 regarding a single valve being in multiple locations simultaneously. For examination purposes, the aforementioned recitation will be construed as --wherein a second control valve is disposed in each of the indoor-side pipes […]--.
As per claim 56, the claim recites “the first control valve is disposed in any one or two or all of following D, E, and F […]”, which presents similar issues as claim 34 regarding a single “first control valve” being in multiple locations simultaneously. For examination purposes, the aforementioned recitation will be construed as --the at least one first control valve is disposed in Moreover, the claim recites “a fourth threshold”, “a fifth threshold”, and “a sixth threshold”, wherein it is unclear whether infringement thereof respectively requires first, second and third thresholds, or if the recitations of the “fourth”, “fifth” and “sixth” thresholds are merely nomenclatural. For examination purposes, the recitations will be construed as nomenclature, and not requiring first, second, and third thresholds.
Claims 40, 54, 55 and 57-60 are rejected at least by virtue of their dependency.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-37, 39-47, 51-54, 56-60 and 64 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hatomura et al. (US 20140033754 A1), herein Hatomura.
	As per claim 33, Hatomura discloses an air-conditioning system (100) that performs a refrigeration cycle in a refrigerant circuit (see at least figure 2), the air-conditioning system comprising: an outdoor unit (1); a plurality of indoor units (2a-2d); a refrigerant connection pipe (4, 5, 17, and related components) that connects the outdoor unit (1) and the indoor units (2a-2d); and a first control valve (37, 38, 42 or 43) disposed in the refrigerant connection pipe (4, 5, 17, and related components) and that blocks a flow of refrigerant (i.e. by being a shutoff valve; see at least paragraph 15), wherein the refrigerant connection pipe (4, 5, 17, and related components) comprises: a plurality of indoor-side pipes (5, per se) that each communicate with one of the indoor units (2a-2d); an outdoor-side pipe (4, per se) that communicates with two or more of the indoor-side pipes (5) from an outdoor unit side (as shown in at least figure 2); and a branch (16) that connects the outdoor-side pipe (4) and a group of two or more of the indoor-side pipes (5), the outdoor-side pipe (4) forms a refrigerant passage that is common to both refrigerant flowing from the outdoor unit side (from 1) to an indoor unit side (to 2a-2d) via the indoor-side pipes (5; see figures 4 and 5) and refrigerant flowing from the indoor units (2a-2d) to the outdoor unit (1) via the indoor-side pipes (5; see also figures 4 and 5), and the first control valve (42 or 43, per se) is disposed in the outdoor-side pipe (4; as shown in figures 2, 4 and 5).
	As per claim 34, Hatomura discloses an air-conditioning system (100) that performs a refrigeration cycle in a refrigerant circuit (see at least figure 2), the air-conditioning system comprising: an outdoor unit (1); a plurality of indoor units (2a-2d); a refrigerant connection pipe (4, 5, 17 and related components) that connects the outdoor unit (1) and the indoor units (2a-2d); and at least one first control valve (37, 38, 42 or 43) disposed in the refrigerant connection pipe (4, 5, 17 and related components) and that blocks a flow of refrigerant (i.e. by being a shutoff valve; see at least paragraph 15), wherein the refrigerant connection pipe (4, 5, 17 and related components) comprises: a plurality of indoor-side pipes (5, per se) that each communicate with one of the indoor units (see figure 2); an outdoor-side pipe (4, per se) that communicates with two or more of the indoor-side pipes (5) from an outdoor unit side (evident from at least figure 2); and a branch (16) that connects the outdoor-side pipe (4) and a group of two or more of the indoor-side pipes (5), the outdoor-side pipe (4) forms a refrigerant passage that is common to both from 1) to an indoor unit side (to 2a-2d) via the indoor-side pipes (5; see at least figures 4 and 5) and refrigerant flowing from the indoor units (2a-2d) to the outdoor unit (1) via the indoor-side pipes (see at least figures 4 and 5), and the at least one first control valve (37 or 38) is disposed in each of two or more of the indoor-side pipes (as shown in at least figure 2).
	As per claim 35, Hatomura discloses wherein the refrigerant connection pipe (4, 5, 17 and related components) further comprises: the outdoor-side pipe (4); the branch (16); and the group of two or more of the indoor-side pipes (5), and the first control valve (37, 38, 42 or 43) is disposed in one of the outdoor-side pipe (4), and the group of two or more of the indoor-side pipes (5; as shown in at least figure 2).
	As per claim 36, Hatomura discloses wherein the refrigerant connection pipe (4, 5, 17 and related components) further comprises: a gas-side connection pipe (e.g. a pipe 5 that is at the outlet of the evaporator 26, or a pipe 4 that is at the inlet of the compressor 10) through which low-pressure refrigerant flows (see at least figure 4); and a liquid-side connection pipe (e.g. a pipe 5 that is at the inlet of the evaporator 26, or a pipe 4 that is at the outlet of the condenser 12) through which high-pressure or intermediate-pressure refrigerant flows (see at least figure 4), and the first control valve (38 or 43) is disposed in the outdoor-side pipe that is included in the gas-side connection pipe (as shown in figure 4).
	As per claim 37, Hatomura discloses wherein a second control valve (37 or 42) is disposed in the outdoor-side pipe (see figure 2) that is included in the liquid-side connection pipe (pipe 5 at the inlet of 26, or pipe 4 at the outlet of 12).
As per claim 39, Hatomura discloses wherein the first control valve (37, 38, 42 or 43) is disposed in any one of following A, B, and C, where A: the outdoor-side pipe (4) disposed between 1) and some of the indoor units (2a-2d) of which a total capacity is less than or equal to a first threshold (e.g. 4 hp; see paragraphs 62 and 79), B: the outdoor-side pipe (4) disposed between the outdoor unit (1) and some of the indoor units (2a-2d) of which a total number is less than or equal to a second threshold (equal to a total of 4; see figure 2), and C: the outdoor-side pipe (4) of which the refrigerant connection pipe having a total capacity being less than or equal to a third threshold (see at least the last sentence of paragraph 82) is located on the outdoor unit side (see figure 2).
	As per claim 40, Hatomura discloses wherein the first threshold (the horse-power capacity), the second threshold (the number of units), and the third threshold (the length of the pipe, or refrigerant quantity) are set based on a size of any one of object spaces in each of which one of the indoor units is installed and air is conditioned (evident from at least paragraphs 62, 68, 70, 79 and 82).
	As per claim 41, Hatomura discloses wherein the outdoor-side pipe (4) and/or the indoor-side pipes (5) are integrally combined with the branch (16) and the first control valve (37, 38, 42 or 43).
	As per claim 42, Hatomura discloses wherein the refrigerant connection pipe further comprises a preassembled branch pipe unit (unit that forms 8) that is connected to another pipe on an installation site (e.g. at the non-air-conditioned space; see at least figures 2 and 3, and paragraph 42), and the preassembled branch pipe unit (8) comprises: the integrally combined outdoor-side pipe (4) and/or indoor-side pipes (5); the branch (16); and the first control valve (37, 38, 41 or 43).
	As per claim 43, Hatomura discloses wherein the refrigerant circuit comprises valves (any other ones of 37, 38, 42 or 43), one of which comprises a liquid seal control structure (e.g. a leak prevention shutoff structure) that suppresses formation of a liquid seal circuit in the refrigerant circuit when the first control valve is in a closed state (see at least paragraphs 94 and 95).
	As per claim 44, Hatomura discloses a refrigerant branch unit (8) that connects an outdoor-side connection pipe (4) with a plurality of indoor-side connection pipes (5) in an air-conditioning system (100) that comprises an outdoor unit (1) and a plurality of indoor units (2a-2d) that are connected via a refrigerant connection pipe (see figure 2), the refrigerant connection pipe comprising: the indoor-side connection pipes (5) that each communicate with one of the indoor units (2a-2d); and the outdoor-side connection pipe (4) that communicates with two or more of the indoor-side connection pipes (5) from an outdoor unit side (via 16), the refrigerant branch unit (8) comprising: a first connection pipe (pipe that is connected to 42, or pipe that is connected to 43) that communicates with the outdoor-side connection pipe (4); a plurality of second connection pipes (pipes connected to 37 or 38) that each communicate with one of the indoor-side connection pipes (5); a branch (16) that communicates the first connection pipe (pipe of 42 or pipe of 43) with the second connection pipes (pipes connected to 37 or 38); and a control valve (37, 38, 42 or 43) that is connected to the first connection pipe (see figure 2) and that blocks a flow of refrigerant by being placed in a closed state (evident from at least paragraph 28).
	As per claim 45, Hatomura discloses a refrigerant branch unit (8) that connects an outdoor-side connection pipe (4) with a plurality of indoor-side connection pipes (5) in an air-conditioning system (100) that comprises an outdoor unit (1) and a plurality of indoor units (2a-2d) that are connected via a refrigerant connection pipe (see figure 2), the refrigerant connection pipe comprising: the indoor-side connection pipes (5) that each communicate with one of the indoor units (2a-2d); and the outdoor-side connection pipe (4) that communicates with two or more of the indoor-side connection pipes (5) from an outdoor unit side (via 16), the refrigerant branch unit 8) comprising: a first connection pipe (pipe connected to 42, or pipe connected to 43) that communicates with the outdoor-side connection pipe (4); a plurality of second connection pipes (pipes connected to 37 or 38) that each communicate with one of the indoor-side connection pipes (5); a branch (16) that communicates the first connection pipe (pipe of 42 or 43) with the second connection pipes (pipes of 37 or 38); and a control valve (37, 38, 42, or 43) that blocks a flow of refrigerant in a closed state (evident from at least paragraph 28), wherein the control valve (37, 38, 42, or 43) is connected to an associated one of the second connection pipes (as evidenced by at least figure 2).
As per claim 46, Hatomura discloses wherein the control valve (42, or 43) comprises: a valve body (see at least figure 2); a first end portion (left portion of 42 or 43) connected to a first end (right end) of the outdoor-side connection pipe (4); and a second end portion (right portion of 42 or 43) connected to the branch (16) or a second end (left end) of the first connection pipe (pipe of 42 or 43), and a longitudinal direction (left-to-right direction) of the second end portion (right portion of 42 or 43) intersects with a longitudinal direction (left-to-right direction) of the first end portion (left portion of 42 or 43), and the second end portion (right portion of 42 or 43) is connected to the branch portion (16) or the second end (left end) of the first connection pipe (pipe of 42 or 43) such that, in an installation state (e.g. the non-air-conditioned space of 8), the plurality of second connection pipes (pipes connected to 37 and 38) are disposed along a horizontal direction (evident from at least figure 2) and a longitudinal direction of each of the plurality of second connection pipes extends along the horizontal direction (as shown in figure 2).
As per claim 47, Hatomura discloses wherein the control valve (37, or 38) comprises: a valve body (as evidenced by at least figure 2); a third end portion (left end portion) connected 16); and a fourth end portion (right end portion) connected to one of the plurality of indoor-side connection pipes (5), and a longitudinal direction (left-to-right direction) of the fourth end portion (right end portion) intersects with a longitudinal direction (left-to-right direction) of the third end portion (left end portion), and the fourth end portion (right end portion) is connected to the indoor-side connection pipe (5) such that, in an installation state (the non-air-conditioned space where 8 is installed), the plurality of second connection pipes (pipes connected to 37 or 38) are disposed along a horizontal direction (as shown in figure 2) and a longitudinal direction (also a left-to-right direction) of each of the plurality of second connection pipes (pipes connected to 37 or 38) extends along the horizontal direction (see at least figure 2).
	As per claim 51, Hatomura discloses wherein the control valve (37, 38, 42 or 43) comprises a liquid seal control structure (e.g. a leak prevention structure, when closed) that suppresses formation of a liquid seal circuit when the control valve is in a closed state (see at least paragraphs 94 and 95).
	As per claim 52, Hatomura discloses wherein the refrigerant connection pipe (4, 5, 17 and related components) further comprises: the outdoor-side pipe (4); the branch (16); and the group of two or more of the indoor-side pipes (5), and the at least one first control valve (37, 38, 42 and 43) is disposed in the two or more of the indoor-side pipes (5, via 37a-37d and 38a-38d), in one or more of the outdoor-side pipe (4, via 42 and 43), and the group of two or more of the indoor-side pipes (5; as shown in figure 2).
	As per claim 53, Hatomura discloses wherein the refrigerant connection pipe (4, 5, 17 and related components) further comprises: a gas-side connection pipe (pipe 5 that is at the outlet of the evaporator 26) through which low-pressure refrigerant flows (evident from at least figure 4); and a liquid-side connection pipe (pipe 5 that is at the inlet of 26) through which high-pressure evident from at least figure 4), and the first control valve (38 or 43) is disposed in one of the indoor-side pipes that is included in the gas-side connection pipe (as shown in figure 4).
	As per claim 54, Hatomura discloses wherein a second control valve (37 or 42) is disposed in each of the indoor-side pipes that are included in the liquid-side connection pipe (as shown in figure 4).
	As per claim 56, Hatomura discloses wherein the first control valve (37, 38, 42 or 43) is disposed in any one or two or all of following D, E, and F, where D: the indoor-side pipes (5) disposed between the outdoor unit (1) and some of the indoor units (2a-2d) of which a total capacity is less than or equal to a fourth threshold (e.g. 4 hp; see paragraphs 62 and 79), E: the indoor-side pipes (5) disposed between the outdoor unit (1) and some of the indoor units (2a-2d) of which a total number is less than or equal to a fifth threshold (equal to a total of 4; see figure 2), and F: the indoor-side pipes (5) of which the refrigerant connection pipe that has a total capacity that is less than or equal to a sixth threshold (see at least paragraph 136) is located on the indoor unit side (as shown in figure 2).
	As per claim 57, Hatomura discloses wherein the fourth threshold (the horse-power capacity), the fifth threshold (the number of units), and the sixth threshold (the length of the pipe, or refrigerant quantity) are set based on a size of any one of object spaces in each of which one of the indoor units is installed and air is conditioned (evident from at least paragraphs 62, 68, 70, 79 and 82).
	As per claim 58, Hatomura discloses wherein the outdoor-side pipe (4) and/or the indoor-side pipes (6) are integrally combined with the branch (16) and the first control valve (as shown in at least figure 2).
unit that forms 8) that is connected to another pipe on an installation site (e.g. at the non-air-conditioned space; see at least figures 2 and 3, and paragraph 42), and the preassembled branch pipe unit (8) comprises: the integrally combined outdoor-side pipe (4) and/or indoor-side pipes (5); the branch (16); and the first control valve (37, 38, 42, or 43).
	As per claim 60, Hatomura discloses wherein the refrigerant circuit comprises valves (any other ones of 37, 38, 42 or 43), one of which comprises a liquid seal control structure (e.g. a leak prevention shutoff structure) that suppresses formation of a liquid seal circuit in the refrigerant circuit when the first control valve is in a closed state (see at least paragraphs 94 and 95).
	As per claim 64, Hatomura discloses wherein the control valve (37, 38, 42 or 43) comprises a liquid seal control structure (e.g. a leak prevention structure, when closed) that suppresses formation of a liquid seal circuit when the control valve is in a closed state (see at least paragraph 94 and 95).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hatomura (US 20140033754 A1) in view of Seo et al. (US 6701722 B1), herein Seo.
As per claims 38 and 55, Hatomura discloses wherein each one of the indoor units (2a-2d) comprises an electrically-operated valve (25a-25d) that decompresses refrigerant according to an opening degree during operation (as described in at least paragraph 39).
However, Hatomura may not explicitly disclose when refrigerant leakage has occurred, the electrically operated valve blocks refrigerant flowing into the one of the indoor units by being placed in a closed state.
On the other hand, Seo discloses when refrigerant leakage has occurred, the electrically operated valve (214 or 228) blocks refrigerant flowing into the one of the indoor units (202) by being placed in a closed state (see at least column 4, lines 26-38).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), Seo discloses that the expansion valves may be controlled during leakage detection (see column 4, lines 26-38). Likewise, Hatomura teaches that a branch unit containing valves operates to close said valves to prevent refrigerant leakage whenever a see at least paragraph 12 of Hatomura). As per (2), in light of the above evidence, one of ordinary skill in the art would recognize that when refrigerant leakage is detected, the electrically operated valves of Hatomura may only be controlled to be: A) opened, or B) closed. As per (3), one of ordinary skill in the art would recognize that controlling the electrically operated valves to be either opened or closed would not change the principles of operation of the system, since the opening degree of said valves is intended to be changed during different operating conditions. As per (4), one of ordinary skill in the art would recognize that closing the electrically operated valves after detecting a refrigerant leakage could help prevent excessive loss of refrigerant throughout the pipelines. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Hatomura and to have modified them with the teachings of Seo, by having when refrigerant leakage has occurred, the electrically operated valve blocks refrigerant flowing into the one of the indoor units by being placed in a closed state, in order to minimize excessive loss of refrigerant throughout the pipelines, without yielding unpredictable results.

Allowable Subject Matter and Reasons for Allowance
Claims 48-50 and 61-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 48 and 61. There are no prior art teachings that would otherwise supplement or substitute the teachings of Hatomura to arrive at the claimed inter alia, the arrangement of the a second component that comprises a board, wherein the second component is disposed independently of the first component and moves freely relative to the first component. Although other prior art teachings, such as Taniguchi et al. (JP 06011203 A), provide support for having a second component with a controller (112), said prior art teaches away from disposing said component independently of the first component (43). In essence, Taniguchi et al. explicitly requires the second component to be attached to the first component (see figure 16), as opposed to being independently disposed therefrom. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for changing the configuration of the second component to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different configurations or locations for the second component) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of the prior art require the specific location and installation of the second component as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to the prior art to arrive at the claimed invention would be based on improper hindsight, and would render the prior art inoperable for its intended purpose. Assuming arguendo, rearranging the second component of Taniguchi et al. would change the principles of operation thereof, since it would require completely redesigning the structure of the first component such that the system achieves the intended purpose prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraphs 39, 58, 343, and 345 of the printed publication (US 20210071920 A1).
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).